ON REHEARING
The Supreme Court discussed Denton County v. Brammer, supra, in an opinion which was announced after our decision in this case. See Amason v. Natural Gas Pipeline Company, 682 S.W.2d 240 (1984), where the unanimous opinion quoted Brammer ⅛ statement that the condemnor “was under no legal obligation to (go to trial) unless and until it had been served with citation.” In Amason the landowners secured a waiver of citation from the con-demnor. The landowners in this case did not secure a waiver of citation from Brazos, and no pleadings were filed by Brazos which would constitute an appearance waiving the necessity of citation.
The motions for rehearing are overruled.